Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ Response after Final Rejection, filed on April 15, 2022, has been carefully considered.  No claims have been canceled or added; claims 20-38, 41-50, and 52 remain presently pending in this application.
 
Withdrawn Objections and Rejections
	The following objections and rejections of record, stated in the previous Final Rejection, have been withdrawn in view of Applicants’ persuasive traversing arguments:
	a. The 35 U.S.C. 103 rejection of claims 20-23 and 31-35 as being unpatentable over Krishna et al. (U. S. Patent Publication No. 2015/0284309);
	b. The 35 U.S.C. 103 rejection of claims 24 and 26 as being unpatentable over Krishna et al. (U. S. Patent Publication No. 2015/0284309) as applied to claim 20, and further in view of Kobayashi et al. (U. S. Patent No. 6,368,668);
	c. The 35 U.S.C. 103 rejection of claims 20-23, 25, 27-35, 41-46, and 52 as being unpatentable over Fukumura (U. S. Patent Publication No. 2018/0147572) in view of Krishna et al. (U. S. Patent Publication No. 2015/0284309);
	d. The 35 U.S.C. 103 rejection of claims 36, 37, 47, and 48 as being unpatentable over Fukumura (U. S. Patent Publication No. 2018/0147572) in view of Krishna et al. (U. S. Patent Publication No. 2015/0284309) as applied to claims 20, 31, 41, and 44, and further in view of Fukushima et al. (U. S. Patent Publication No. 2016/0288092); and
	e. The 35 U.S.C. 103 rejection of claims 24, 26, 36, 38, 47, 49, and 50 as being unpatentable over Fukumura (U. S. Patent Publication No. 2018/0147572) in view of Krishna et al. as applied to claims 20, 41, and 44, and further in view of Kobayashi et al. (U. S. Patent No. 6,368,668).

Allowable Subject Matter
Claims 20-38, 41-50, and 52 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As convincingly argued by Applicants, the reference to Krishna et al. is not qualified as prior art.  Therefore, the application of this reference’s teachings to Applicants’ claims, either alone or in combination with the remaining cited references of record, is no longer proper.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369. The examiner can normally be reached Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        May 2, 2022